Citation Nr: 0613785	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  02-02 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD). 

3.  Entitlement to a disability rating in excess of 10 
percent, prior to February 5, 2002, and a rating in excess of 
30 percent thereafter, for service-connected cerebral 
hemorrhage.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 



INTRODUCTION

The veteran served on active duty from July 1957 to June 1961 
and from October 1961 to July 1977.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from February 2001 and  June 2003 rating 
actions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho.

The veteran was denied entitlement to a rating in excess of 
10 percent for bilateral hearing loss by means of a February 
2001 rating action.  The veteran received notice of the RO's 
decision on February 13, 2001.  The veteran attempted to 
submit a notice of disagreement with the February 2001 rating 
on a VA Form 9 received on March 15, 2002.  By means of a 
letter dated September 11, 2002, the veteran was informed 
that his notice of disagreement with the hearing loss 
evaluation was untimely and that the March 2002 notice would 
be construed as a new claim.  

In June 2003, subsequent to a VA examination, the RO 
readjudicated the matter and increased the veteran's 
disability rating for bilateral hearing loss to 20 percent.  
In June 2003, the veteran submitted a notice of disagreement 
with the assigned evaluation.  The matter was forwarded to 
the Board and, in December 2004, the Board remanded the 
matter for the issuance of a statement of the case (SOC).  In 
September 2005, the RO addressed the issue of entitlement to 
an increased rating for bilateral hearing loss in a 
supplemental statement of the case (SSOC).  The veteran, by 
means of an SSOC expedited action attachment, dated October 
3, 2005, notified that he was still not satisfied with the 
decision regarding his appeal; this notice will be, 
accordingly, construed as a perfection of the veteran's 
appeal.

The issues of entitlement to a disability rating in excess of 
30 percent for PTSD; and entitlement to a disability rating 
in excess of 10 percent, prior to February 5, 2002, and a 
rating in excess of 30 percent thereafter, for service-
connected cerebral hemorrhage, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran currently has no worse than Level IV hearing 
loss in the right ear.

2.  The veteran currently has no worse than Level VIII 
hearing loss in the left ear.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is a December 2004 letter that notified the veteran 
of any information and evidence needed to substantiate and 
complete the claim for an increased rating.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letter provided the 
substantive standard to validate that type of claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  In addition, the 
letter instructed the claimant to identify any additional 
evidence or information pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in March 2002.   Thereafter, the RO provided 
notice in December 2004.  Additionally, the veteran was 
generally advised to submit any additional evidence that 
pertained to the claim.  Id. at 121.  Therefore, for the 
circumstances of this case, the requirements of Pelegrini 
regarding the timing and content of a VCAA notice have been 
fulfilled.  

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  The Board specifically finds, however, 
that the veteran is not prejudiced in this case as the claim 
addressed in this decision unfavorably is for entitlement to 
a disability rating in excess of 20 percent for hearing loss 
and the veteran cannot be prejudiced by not receiving notice 
of the downstream element of effective date that is not 
reached by a denial of the underlying benefit.  Indeed, the 
veteran received notice prior to the most recent 
readjudications of the issue. 

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; VA treatment 
records; and VA examination reports dated in March 2003 and 
February 2005.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

Analysis

Disability ratings are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held, "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes 11 auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  These are assigned based on a 
combination of the percent of speech discrimination and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.

The Board acknowledges that the veteran's bilateral hearing 
loss has fluctuated throughout the course of this appeal; 
however, none of the aforementioned VA examinations have 
documented a level of bilateral hearing loss that has 
warranted a compensable evaluation.  The results elicited 
from the April 2003 and February 2005 VA examinations have 
not demonstrated that the veteran is entitled to a disability 
evaluation in excess of 20 percent, pursuant to the 
provisions of Diagnostic Code 6100.  

On the authorized audiological evaluation, in April 2003 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
45
75
85
85
LEFT
----
40
75
85
85

Average puretone thresholds were 73 in the right ear and 71 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 80 percent in the right ear and of 60 
percent in the left ear.  The only possible interpretation of 
this examination under the regulation is that the veteran's 
right ear hearing loss was at level IV, and his left ear 
hearing loss was at level VII; therefore, a disability rating 
in excess of 20 percent was not warranted.  38 C.F.R. § 4.85, 
Code 6100.  

In February 2005, on the authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
50
85
85
90
LEFT
----
50
80
90
85

Average puretone thresholds were 78 in the right ear and 76 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and of 56 
percent in the left ear.  The only possible interpretation of 
this examination under the regulation is that the veteran's 
current right ear hearing loss is at level III, and his 
current left ear hearing loss is at level VIII; therefore, a 
disability rating in excess of 20 percent is not warranted.  
38 C.F.R. § 4.85, Code 6100.  

The Board has also considered the provisions of 38 C.F.R. § 
4.85(g) and 38 C.F.R. § 4.86, but the results of the April 
2003 and the February 2005 audiometric examinations clearly 
show that these provisions are not applicable in this case.  
It is also noted that there is no other pertinent medical 
evidence of record which would entitle the veteran to a 
disability rating in excess of 20 percent for bilateral 
hearing loss.

In reaching this decision, the Board has considered the 
veteran's contentions regarding the severity of his hearing 
loss.  The Board acknowledges the veteran's contentions that 
he experiences difficulties understanding speech and hearing 
the telephone ringing.  His statements alone, however, do not 
establish a higher rating for bilateral hearing loss.  
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, the numeric designations correlate to 
a 20 percent disability rating.

Based on current findings and review of the entire evidence 
in the veteran's claims folder, the Board concludes that his 
bilateral hearing loss does not rise to the level required 
for the assignment of an evaluation in excess of 20 percent.  
In view of the evidence of record, the provisions of 38 
C.F.R. §§ 4.3 and 4.7 are not for application.  His claim in 
this regard, therefore, must be denied.



ORDER

A disability rating in excess of 20 percent for bilateral 
hearing loss is denied.



REMAND

With respect to the issue of entitlement to a disability 
rating in excess of 10 percent, prior to February 5, 2002, 
and a rating in excess of 30 percent thereafter, for service-
connected cerebral hemorrhage, the veteran appeals the 
assignment of the rating as well as the assignment of each 
effective date, which is a downstream issue.

VA has duties under the Veterans Claims Assistance Act of 
2000 (VCAA) to apprise a claimant of the evidence necessary 
to substantiate his claims for benefits and to make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claims.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Notice of the five elements of a service-
connection claim, including evidence needed to assign a 
rating and an appropriate effective date, must also be 
provided.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. March 3, 2006).  Unfortunately, the 
veteran was only provided notice of the evidence necessary to 
substantiate the underlying claims of entitlement to an 
increased disability rating.  As such, this matter must be 
remanded to ensure that proper notice is provided with 
respect to the claims of entitlement to higher ratings and 
entitlement to earlier effective dates.

With respect to the veteran's claim of entitlement to a 
disability rating in excess of 30 percent for PTSD, the Board 
notes that additional evidentiary development is necessary.  
Although the veteran has submitted to VA examinations in 
January 2001, March 2003, and February 2005, the most recent 
examination of record is inadequate for rating purposes.  The 
February 2005 VA examiner failed to provide findings 
concerning symptomatology of the veteran's service-connected 
PTSD, conduct a mental status assessment, and assign a Global 
Assessment of Functioning (GAF) score.  Accordingly, an 
additional VA examination would be helpful in the 
adjudication of the claim.

Therefore, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 
2006), such that the letter includes 
information regarding the effective date 
assigned for the award of benefits.  The 
letter should also tell the veteran to 
provide any evidence in his possession 
that pertains to the claim.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of the service-connected PTSD.  
The claims file must be made available to 
the examining physician.  The examiner 
should render specific findings with 
respect to the existence and extent (or 
frequency, as appropriate) of the 
following:  memory loss; depressed mood; 
anxiety; panic attacks; sleep impairment; 
impaired judgment, speech, impulse 
control and/or thought processes; neglect 
of personal hygiene and appearance; 
suicidal ideation; and delusions and/or 
hallucinations.  The examiner should also 
render a multi-axial diagnosis, including 
assignment of a GAF score that represents 
the level of impairment due to the 
veteran's PTSD, and an explanation of 
what the score means.

3.  After the completion of any other 
indicated development, the case should 
again be reviewed.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


